Case 16-11409-elf    Doc 35   Filed 01/18/21 Entered 01/18/21 01:41:01          Desc Main
                              Document      Page 1 of 1




                                         Certificate Number: 03088-PAE-DE-035277050
                                         Bankruptcy Case Number: 16-11409


                                                       03088-PAE-DE-035277050




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on January 18, 2021, at 12:08 o'clock AM CST, Devin M Layton
completed a course on personal financial management given by internet by Debt
Education and Certification Foundation, a provider approved pursuant to 11
U.S.C. 111 to provide an instructional course concerning personal financial
management in the Eastern District of Pennsylvania.




Date:   January 18, 2021                 By:      /s/Doug Tonne


                                         Name: Doug Tonne


                                         Title:   Counselor
